319 N.W.2d 75 (1982)
211 Neb. 537
Steven J. JENSEN, Appellee,
v.
Debra J. JENSEN, Appellant.
No. 81-617.
Supreme Court of Nebraska.
May 7, 1982.
*76 R. Steven Geshell of Robak & Geshell, Columbus, for appellant.
Mark M. Sipple of Luckey, Sipple & Hansen, Columbus, for appellee.
Heard before KRIVOSHA, C. J., and BOSLAUGH, McCOWN, CLINTON, WHITE, HASTINGS, and CAPORALE, JJ.
PER CURIAM.
The instant appeal involves a domestic relations matter. The sole issue on appeal is whether the trial court abused its discretion in permitting the custodial parent to move the children outside of the State of Nebraska. The general rule in cases where a custodial parent wishes to leave the jurisdiction for any legitimate reason is that the minor children will be allowed to accompany the custodial parent if the court finds it to be in the best interests of the children to continue to live with that parent. Jafari v. Jafari, 204 Neb. 622, 284 N.W.2d 554 (1979).
The court, having reviewed the record in this case de novo, agrees with the result reached by the trial court. The judgment is affirmed.
AFFIRMED.